DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 6/29/2022 which amended claim 1, canceled claims 5-9 and 12, and added new claims 21-26. Claims 1-4, 10, 11, and 13-26 are currently pending.  

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17, line 2, “second partial are” should be changed to --second partial region are-- to correct the missing word.
Appropriate correction is required to place claims in better form.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13, 14, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs et al. (US PGPub 2003/0137643, Jacobs hereinafter).
Regarding claim 1, Jacobs discloses a protective apparatus configured to protect lines between first and second components of a projection exposure apparatus for semiconductor lithography (Figs. 1-5, paras. [0014], [0017], [0019], [0021]-[0022], [0039]-[0045], the cables between components in a lithographic projection apparatus 1 are protected), the protective apparatus comprising: 
a first partial region (Figs. 2-5, paras. [0043], [0044], [0046], the conduits C2, C3 include fixed bends BR2, BR3 and connecting elements CE); and 
a second partial region comprising multiple tubes (Figs. 2-5, paras. [0019], [0023], [0041], [0043]-[0047], the conduits C2, C3 includes flexible bellows FB on either side of the fixed bends BR2, BR3, and the bellows are provided with wiring and tubes), 
wherein the protective apparatus is configured so that when the protective apparatus is firmly connected to the first and second components (Figs. 1-5, paras. [0019], [0023], [0040]-[0047], the conduits C2, C3 are connected to the substrate tables W2T, W3T and cable shuttles CS2, CS3, respectively): 
the first and second partial regions protect against mechanical damage to the lines (the limitation “the first and second partial regions protect against mechanical damage to the lines” is functional language, and the conduit structure taught by Jacobs teaches all of the structural limitations required by the claim. MPEP 2114. Figs. 1-5, paras. [0014], [0017], [0019], [0021]-[0023], [0039]-[0045], [0047], [0048], the conduits C2, C3 minimize the wear and vibrations to the conduits), and 
the first partial region at least temporarily mechanically decouples the first component from the second component (the limitation “the first partial region at least temporarily mechanically decouples the first component from the second component” is functional language, and the conduit structure taught by Jacobs teaches all of the structural limitations required by the claim. MPEP 2114. Figs. 2-5, paras. [0041]-[0043], [0044], [0046], the conduits C2, C3 include fixed bends BR2, BR3 and connecting elements CE which function to mechanically decouple the substrate tables W2T, W3T and cable shuttles CS2, CS3).
Regarding claim 2, Jacobs discloses wherein the segments of the second partial region have different lengths (Figs. 2-5, paras. [0019]-[0020], [0023], [0041]-[0047], the conduits C2, C3 includes flexible bellows FB on either side of the fixed bends BR2, BR3, and the bellows are provided with wiring and tubes, and the flexible bellows are flexible such that the conduits have different lengths during movements of the substrate tables W2T, W3T). 
Regarding claim 3, Jacobs discloses wherein the first partial region and a segment of the second partial region are clamped together (Figs. 2-5, paras. paras. [0019], [0023], [0041], [0043]-[0047], the fixed bend BR2, BR3 is connected to the flexible bellows FB, and the connecting elements are connected to the flexible bellows FB and conduit plates CP).
Regarding claim 4, Jacobs discloses wherein the first partial region is firmly connected to a segment of the second partial region (Figs. 2-5, paras. [0019], [0023], [0041], [0043]-[0047], the fixed bend BR2, BR3 is connected to the flexible bellows FB, and the connecting elements are connected to the flexible bellows FB and conduit plates CP). 
Regarding claim 13, Jacobs discloses wherein the first partial region comprises multiple segments (Figs. 2-5, paras. [0043], [0044], [0046], the conduits C2, C3 include fixed bends BR2, BR3 and connecting elements CE).
Regarding claim 14, Jacobs discloses wherein the first and second components and the segments of the first and second partial regions are arranged successively according to one of the following: 
the first component, a segment of the first partial region, a segment of the second partial region, the second component; 
the first component, a segment of the second partial region, a segment of the first partial region, the second component (Figs. 2-5, paras. [0019], [0023], [0041], [0040]-[0047], the substrate tables W2T, W3T is connected to flexible bellows FB of conduits C2, C3, which connects to the connecting elements CE or fixed bend BR2, BR3, which connects to cable shuttle CS2, CS3); 
the first component, a first segment of the first partial region, a segment of the second partial region, a second segment of the first partial region, the second component; 
the first component, a first segment of the first partial region, a first segment of the second partial region, a second segment of the first partial region, a second segment of the second partial region, a third segment of the first partial region, the second component; 
the first component, a first segment of the first partial region, a first segment of the second partial region, a second segment of the first partial region, a second segment of the second partial region, the second component; 
the first component, a first segment of the second partial region, a first segment of the first partial region, a second segment of the second partial region, a second segment of the first partial region, the second component (Figs. 2-5, paras. paras. [0019], [0023], [0041], [0040]-[0047], the substrate tables W2T, W3T is connected to flexible bellows FB of conduits C2, C3, which connects to the connecting elements CE or fixed bend BR2, BR3, which connects flexible bellows FB. The second segment of flexible bellows FB connects to connecting elements CE and then to cable shuttle CS2, CS3); and 
the first component, a first segment of the second partial region, a segment of the first partial region, a second segment of the second partial region, the second component (Figs. 2-5, paras. paras. [0019], [0023], [0041], [0040]-[0047], the substrate tables W2T, W3T is connected to flexible bellows FB of conduits C2, C3, which connects to the connecting elements CE or fixed bend BR2, BR3, which connects flexible bellows FB. The second segment of flexible bellows FB connects to cable shuttle CS2, CS3).
Regarding claim 16, Jacobs discloses wherein the materials of the protective apparatus are vacuum-suitable (Figs. 1-5, abstract, paras. [0017]-[0019], [0023], [0039]-[0040], [0043]-[0047], [0050], the conduits C2, C3 are arranged in a vacuum chamber 20 and are composed of materials suitable for the vacuum environment). 
Regarding claim 17, Jacobs discloses wherein the segments of the second partial region have different lengths (Figs. 2-5, paras. [0019]-[0020], [0023], [0041]-[0047], the conduits C2, C3 includes flexible bellows FB on either side of the fixed bends BR2, BR3, and the bellows are provided with wiring and tubes, and the flexible bellows are flexible such that the conduits have different lengths during movements of the substrate tables W2T, W3T), and the first partial region and a segment of the second partial region are clamped together (Figs. 2-5, paras. paras. [0019], [0023], [0041], [0043]-[0047], the fixed bend BR2, BR3 is connected to the flexible bellows FB, and the connecting elements are connected to the flexible bellows FB and conduit plates CP). 
Regarding claim 18, Jacobs discloses wherein the segments of the second partial region have different lengths (Figs. 2-5, paras. [0019]-[0020], [0023], [0041]-[0047], the conduits C2, C3 includes flexible bellows FB on either side of the fixed bends BR2, BR3, and the bellows are provided with wiring and tubes, and the flexible bellows are flexible such that the conduits have different lengths during movements of the substrate tables W2T, W3T), and the first partial region is firmly connected to a segment of the second partial region (Figs. 2-5, paras. [0019], [0023], [0041], [0043]-[0047], the fixed bend BR2, BR3 is connected to the flexible bellows FB, and the connecting elements are connected to the flexible bellows FB and conduit plates CP).
Regarding claim 19, Jacobs discloses an apparatus (Fig. 1, a lithographic projection apparatus 1), comprising:
an illumination system configured to illuminate an object field (Fig. 1, paras. [0032]-[0034], a source LA generates a beam of radiation conditioned by the illumination system IL to illuminate a mask MA);
a projection optical unit configured to image the object field into an image field (Fig. 1, paras. [0032]-[0034], the beam patterned by the mask MA is projected by lens PL onto a substrate W); and
a protective apparatus according to claim 1 (see claim 1 rejection above, Figs. 1-5, paras. [0019], [0023], [0041], [0040]-[0047], the conduits C2, C3),
wherein the apparatus is a semiconductor lithography projection exposure apparatus (Fig. 1, paras. [004], [0024], [0032]-[0034], the lithographic projection apparatus 1 exposes substrates W to produce integrated circuits or devices). 
Regarding claim 20, Jacobs discloses a method of using a semiconductor lithography projection exposure apparatus (Fig. 1, lithographic projection apparatus 1) comprising an illumination system (Fig. 1, paras. [0032]-[0034], a source LA generates a beam of radiation conditioned by the illumination system IL), a projection optical unit (Fig. 1, paras. [0032]-[0034], the beam patterned by the mask MA is projected by lens PL) and a protective system (Figs. 1-5, paras. [0014], [0017], [0019], [0021]-[0023], [0041], [0040]-[0047], the conduits C2, C3 protect the cables between components in a lithographic projection apparatus 1), the method comprising:
using the illumination system configured to illuminate an object field (Fig. 1, paras. [0032]-[0034], a source LA generates a beam of radiation conditioned by the illumination system IL to illuminate a mask MA); and
using the projection optical unit configured to image the object field into an image field (Fig. 1, paras. [0032]-[0034], the beam patterned by the mask MA is projected by lens PL onto a substrate W),
wherein the protective apparatus is a protective apparatus according to claim 1 (see claim 1 rejection above, Figs. 1-5, paras. [0014], [0017], [0019], [0021]-[0023], [0041], [0040]-[0047], the conduits C2, C3 protect the cables between components in a lithographic projection apparatus).
Regarding claim 21, Jacobs discloses wherein the tubes comprise corrugated tubes (Figs. 2-5, paras. [0019], [0023], [0041], [0043]-[0047], the conduits C2, C3 includes flexible bellows FB).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs.
Regarding claim 10, Jacobs discloses the first partial region a first partial region (Figs. 2-5, paras. [0043], [0044], [0046], the conduits C2, C3 include fixed bends BR2, BR3 and connecting elements CE) and a second partial region comprising multiple tubes (Figs. 2-5, paras. [0019], [0023], [0041], [0043]-[0047], the conduits C2, C3 includes flexible bellows FB on either side of the fixed bends BR2, BR3, and the bellows are provided with wiring and tubes), each necessarily having a static stiffness. However, Jacobs does not appear to explicitly describe wherein the ratio of the static stiffness of the first partial region to a static stiffness of the second partial region is greater than 1. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the ratio of the static stiffness of the first partial region to a static stiffness of the second partial region to be greater than 1 based on the teachings of the first partial region and the second partial region having multiple tubes in the protective apparatus of Jacobs since optimizing the stiffness ratio such that the ratio of the static stiffness of the first partial region to a static stiffness of the second partial region is greater than 1 would have only required routine skill in the art to have determined the optimal ratio to permit the required movement between elements of a lithography apparatus while preventing damage to the cables connecting the elements (see Jacobs, [0014], [0020]-[0022], [0043]-[0047]). 
Regarding claim 11, Jacobs discloses the first partial region a first partial region (Figs. 2-5, paras. [0043], [0044], [0046], the conduits C2, C3 include fixed bends BR2, BR3 and connecting elements CE) and a second partial region comprising multiple tubes (Figs. 2-5, paras. [0019], [0023], [0041], [0043]-[0047], the conduits C2, C3 includes flexible bellows FB on either side of the fixed bends BR2, BR3, and the bellows are provided with wiring and tubes) each necessarily having a stiffness. Although Jacobs does not appear to explicitly describe wherein, in a frequency range of from 500 Hz to 2000 Hz, a ratio of a dynamic stiffness of the first partial region to a dynamic stiffness of the second partial region is less than 1/10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the ratio of the dynamic stiffness in a frequency range of from 500 Hz to 2000 Hz, to obtain a ratio of a dynamic stiffness of the first partial region to a dynamic stiffness of the second partial region of less than 1/10 based on the teachings of the first partial region and the second partial region having multiple segments in the protective apparatus of Jacobs since optimizing the stiffness ratio such that in a frequency range of from 500 Hz to 2000 Hz, a ratio of a dynamic stiffness of the first partial region to a dynamic stiffness of the second partial region is less than 1/10 would have only required routine skill in the art to have determined the optimal ratio to permit the desired range of movement between elements of a lithography apparatus while preventing damage to the cables connecting the elements while the elements are in relative motion (see Jacobs, [0014], [0020]-[0022], [0043]-[0047]).

Claims 15, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs as applied to claim 1 above, and further in view of Geuppert et al. (US PGPub 2013/0314771, Geuppert hereinafter). 
Regarding claim 15, Jacobs does not appear to explicitly describe wherein the first partial region comprises a tuned mass damper.
Geuppert discloses wherein the first partial region comprises a tuned mass damper (Figs. 1-6, paras. [0055]-[0057], [0062], [0065], [0071], [0073]-[0075], [0077]-[0078], [0082]-[0084], [0087], the damping element 130 damps undesired resonances during operation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first partial region comprises a tuned mass damper as taught by Geuppert in the first partial region in the protective apparatus as taught by Jacobs since including wherein the first partial region comprises a tuned mass damper is commonly used to permit desired movements while damping undesired movements to enable improved control of elements in a lithography apparatus (Geuppert, paras. [0015], [0022], [0071], [0075]). 
Regarding claim 23, Jacobs does not appear to explicitly describe wherein the first partial region comprises an elastomer. 
Geuppert discloses wherein a first partial region comprises an elastomer (para. [0062], the damping element 130 is formed from an elastomer material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a first partial region comprises an elastomer as taught by Geuppert as the first partial region in the protective apparatus as taught by Jacobs since including wherein the first partial region comprises an elastomer is commonly used to enable vibration damping to improve control of elements in a lithography apparatus (Geuppert, paras. [0015], [0022], [0025]-[0026], [0075]). 
Regarding claim 24, Jacobs does not appear to explicitly describe wherein the first partial region comprises a perfluoroelastomer.
Geuppert discloses wherein a first partial region comprises a perfluoroelastomer (para. [0062], the damping element 130 is formed from a perfluoro rubber (FFKM)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first partial region comprises a perfluoroelastomer as taught by Geuppert as the first partial region in the protective apparatus as taught by Jacobs since including since including wherein the first partial region comprises a perfluoroelastomer is commonly used to enable vibration damping to improve control of elements in a lithography apparatus (Geuppert, paras. [0015], [0022], [0025]-[0026], [0075]). 


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs as applied to claim 1 above, and further in view of Kanagawa (US PGPub 2016/0052468). 
Regarding claim 22, Jacobs does not appear to explicitly describe wherein the tubes comprise bent steel tubes.
Kanagawa discloses a bent steel tube (Fig. 2, para. [0025], the bent shield pipe 10 is made of stainless steel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a bent steel tube as taught by Kanagawa for the tubes in the protective apparatus as taught by Jacobs since including wherein the tubes comprise bent steel tubes is commonly used to shield electrical utility lines along a curved path (Kanagawa, paras. [0002], [0008], [0009], [0025]). 


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs as applied to claim 1 above, and further in view of Damen (US PGPub 2011/0149264). 
Regarding claim 25, Jacobs does not appear to explicitly describe wherein the first partial region comprises a bushing. 
Damen discloses a first partial region comprises a bushing (Fig. 8, para. [0093], a bushing 81 is provided to connect to an elongate conductor in an electrical connection system 21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a bushing as taught by Damen as the first partial region in the protective apparatus as taught by Jacobs since including wherein the first partial region comprises a bushing is commonly used to provide electrical insulation in a connection system to prevent electrical breakdown and to minimize outgassing (Damen, paras. [0093]-[0097]). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs as applied to claim 1 above, and further in view of Damen (US PGPub 2011/0149264) and Geuppert. 
Regarding claim 26, Jacobs discloses wherein the first partial region clamped to one of the tubes (Figs. 2-5, paras. paras. [0019], [0023], [0041], [0043]-[0047], the fixed bend BR2, BR3 is connected to the flexible bellows FB, and the connecting elements are connected to the flexible bellows FB and conduit plates CP); and the tubes comprise tubes selected from the group consisting of corrugated tubes and bent steel tubes (Figs. 2-5, paras. [0019], [0023], [0041], [0043]-[0047], the conduits C2, C3 includes flexible bellows FB). Jacobs does not appear to explicitly describe wherein the first partial region comprises a perfluoroelastomer bushing. 
Damen discloses a first partial region comprises an elastomer bushing clamped to a tube (Fig. 8, paras. [0093]-[0097], a bushing 81 is provided to connect to an elongate conductor and a flexible connector in an electrical connection system 21, and the bushing is formed of an elastomer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a bushing as taught by Damen as the first partial region in the protective apparatus as taught by Jacobs since including wherein the first partial region comprises a bushing is commonly used to provide electrical insulation in a connection system to prevent electrical breakdown and to minimize outgassing (Damen, paras. [0093]-[0097]). 
Jacobs as modified by Damen does not appear to explicitly describe wherein the bushing is a perfluoroelastomer. 
Geuppert discloses wherein a first partial region comprises a perfluoroelastomer (para. [0062], the damping element 130 is formed from a perfluoro rubber (FFKM)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first partial region comprises a perfluoroelastomer as taught by Geuppert as the bushing of the first partial region in the protective apparatus as taught by Jacobs as modified by Damen since including since including wherein the first partial region comprises a perfluoroelastomer is commonly used to enable vibration damping to improve control of elements in a lithography apparatus (Geuppert, paras. [0015], [0022], [0025]-[0026], [0075]). 

Response to Arguments
Applicant’s arguments, see page 6, filed 6/29/2022, with respect to the 35 U.S.C. 112(b) rejection of claim 12 have been fully considered and are persuasive in light of the cancellation of the claim. The 35 U.S.C. 112(b) rejection of claim 12 has been withdrawn. 
Applicant’s arguments with respect to claims 1-4, 10, 11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882